        Case 1:20-cv-02402-PGG-JLC Document 14 Filed 08/10/20 Page 1 of 5


 Buchanan Ingersoll & Rooney pc                                                 409 N. Second Street
                                                                                Suite 500
                                                                                Harrisburg, PA 17101-1357

                                                                                650 5th Avenue
 Thomas G. Collins                                                              9th Floor
 717 237 4843                                                                   New York, NY 10019-6102
 thomas.collins@bipc.com

 Maureen M. Stampp                                                              www.buchananingersoll.com
 212 440 4416
 maureen.stampp@bipc.com



                                          August 10, 2020

VIA ECF

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

        Re:      Gilberlo Cruz v. D.F. Stauffer Biscuit Co., Inc.
                 Case No. l:20-cv-02402-PGG-JLC

Dear Judge Gardephe:

        This firm represents Defendant, D.F. Stauffer Biscuit Co., Inc. (“Stauffer”), in the above-
referenced matter. We write in accordance with your Individual Rules of Practice to request a
pre-motion conference to discuss Stauffer’s bases for dismissing the “Class Action Complaint”
filed by Gilberto Cruz (“Cruz” or “Plaintiff’) on behalf of himself and individuals in all fifty
states [ECF 1], Stauffer respectfully requests that the Court (1) grant Stauffer’s request for a pre­
motion conference, and (2) deem Stauffer to have served a pleading as of today, August 10,
2020.

         As background, Stauffer is a snack food manufacturer widely recognized for its original
animal crackers, snack crackers, and cookies. Stauffer is incorporated in Pennsylvania and
maintains its corporate headquarters and principal place of business in York, Pennsylvania. The
crux of Plaintiff s Class Action Complaint is that the packaging for Stauffer’s Lemon Snaps—
which are crunchy, lemon-flavored cookies—gives consumers the false impression that the
cookies derive their flavor from only lemons. Even though Plaintiff admits that the ingredients
list on the back of the package contains the disclosure “NATURAL AND ARTIFICIAL
FLAVOR,” he maintains that the packaging deceives consumers into believing that the lemon
flavor is derived exclusively from lemon oil or extract. Compl. ffll 8. 17. As outlined below,
Stauffer seeks dismissal in accordance with Federal Rules of Civil Procedure 12(b)(1) and (6).

        Plaintiff cannot enforcefederal taw. As an initial matter, Plaintiff improperly asserts a
claim under the Food, Drug, and Cosmetics Act, 21 U.S.C. § 301 et seq. (“FDCA”), alleging that
the front of the cookies’ packaging is deceptive, relying on his interpretation of regulations
promulgated. Plaintiff cites to these regulations at length throughout the Class Action
       Case 1:20-cv-02402-PGG-JLC Document 14 Filed 08/10/20 Page 2 of 5

The Honorable Paul G. Gardephe
August 10, 2020
Page-2-

Complaint. See, e.g., Compl. 4-6 (in each paragraph citing to 21 C.F.R. § 101.22(i)). But
Plaintiff cannot enforce a perceived violation of the FDCA—“no such private right of action
exists,” a fact of which Plaintiffs counsel is well aware. See PDK Labs, Inc. v. Friedlander, 103
F.3d 1105, 1113 (2d Cir. 1997). To be sure, just last month, Judge Louis Stanton granted a
motion to dismiss in another food-label case brought by Plaintiffs counsel, and made clear that a
packaging's purported lack of conformity to thefederal standard is of no consequence:

               The food . . . business is closely regulated, in ways described for
               many pages in the complaint. The primary federal Food Drug and
               Cosmetic Act deals generally with food, not with flavoring, 21
               U.S.C. § 343(g), and its enforcement is left to the federal and State
               (if the food is located within the State) authorities. There is no
               private civil right of action for breaches of its provisions. See 21
               U.S.C. § 337.

               Thus, in this private civil action, the extensive discussion and
               argument in the motion papers with respect to particular federal
               standards for . . . flavor descriptions is without consequence ....

               The point here is not conformity with this or that standard (which is
               left to the authorities to regulate) but whether the marketing
               presentation was deceptive.

Steele v. Wegmans Food Mkts., 2020 WL 3975461 2020 U.S. Dist. LEXIS 123637, at *3-4
(S.D.N.Y. July 14, 2020). In sum, the FDCA is irrelevant to Plaintiffs claims.

        Plaintiff tacks standing to assert non-New York state law claims. Plaintiffs Class
Action Complaint also suffers a fatal flaw relative to standing. First, while Plaintiff purports to
bring a class action on behalf of himself and “all purchasers of the Product in New York and the
other forty-nine (49) states during the applicable statute of limitations” (Compl ^ 33), Plaintiff is
a New York citizen. As such, he lacks standing to sue on behalf of consumers who bought the
product in the other forty-nine (49) states, and whose purchases would, accordingly, be governed
by the laws of those other states. See In re Global Crossing Securities Litigation, 313 F. Supp.
2d 189, 205 (S.D.N.Y. 2003) (“Lead Plaintiffs have a responsibility to identify and include
named plaintiffs who have standing to represent the various potential subclasses of plaintiff who
may be determined ... to have distinct interests or claims.”). Additionally, Stauffer is not a
citizen of New York, which means it is not “at home” in New York for purposes of personal
jurisdiction and, thus, cannot be held to respond to claims regarding purchases made outside
New York by citizens of other states. See Chufen Chen v. Dunkin' Brands, Inc., 954 F.3d 492
(2d Cir. 2020) (affirming district court's dismissal of claims of four of the five plaintiffs-
appellants on the grounds that (1) defendant-appellee was not subject to general (personal)
jurisdiction in New York and (2) the four plaintiffs-appellants' claims stemmed from conduct
that occurred outside of New York).
       Case 1:20-cv-02402-PGG-JLC Document 14 Filed 08/10/20 Page 3 of 5

The Honorable Paul G. Gardephe
August 10, 2020
Page -3-

         Plaintiff has failed to plead with particularity as required under Rule 9(b). Casting
aside Plaintiffs allegations regarding the FDCA, and Plaintiffs inability to assert claims on
behalf of others who are outside of New York, the Class Action Complaint is left with only
conclusory allegations that the front label is deceptive because the amount of lemon flavoring is
different than what might be expected. See Compl. 45 (“Defendant’s conduct was misleading,
deceptive, unlawful, fraudulent, and unfair because it gives the impression to consumer that the
Product contains sufficient amounts of lemon ingredients ..Claims of fraud, however, must
be pled with particularity. See Fed. R. Civ. P. 9(b). Thus, “a plaintiff must: (1) specify the
alleged fraudulent statement; (2) identify the speaker; (3) state where, when and to whom the
statement was made; and (4) explain why the statement was fraudulent.” Izquierdo v. Mondelez
Int'l, Inc., 2016 WL 6459832, 2016 U.S. Dist. LEXIS 149795, at *23 (S.D.N.Y. Oct. 26, 2016)
(citation omitted).

        Here, the “who, what, when, where and how” required under the heightened pleading
standard is of utmost importance because the packaging Plaintiff relies on to support his claims
is actually not the most up-to-date package—it was significantly changed, and in a way highly
relevant to this litigation, before Plaintiff initiated this lawsuit. See
https://www.stauffers.com/lemon-snaps.html.1

        Moreover and significantly, beyond identifying Stauffer’s disclosures on the ingredients
label, which indicates that the cookies contain “natural and artificial flavor,” Plaintiff does not
appear to actually know how the cookies derive their lemon flavor.2 This is in stark contrast to
the same counsel’s complaints regarding vanilla flavoring, where food samples had been
submitted to a research laboratory for a flavor analysis. See Steele v. Wegmans Food Mkts., 2020
WL 3975461, 2020 U.S. Dist. LEXIS 123637 at *6 (S.D.N.Y. July 14, 2020) (discussing
Plaintiffs chromatography-mass spectrometry analysis). Plaintiffs conclusory allegations are
simply insufficient to support his claims.

        Plaintiff's consumer protection claimsfail. To bring a claim under New York General
Business Law 349 or 350, Plaintiff must plausibly allege that Stauffer’s purportedly deceptive
conduct is likely to mislead a reasonable consumer acting reasonably under the circumstances.
See Andre Strishak & Assocs., P.C. v. Hewlett Packard Co., 752 N.Y.S.2d 400, 403 (App. Div.
2002). “[I]n resolving the reasonable consumer inquiry, one must consider the entire context of
the label.” In re Frito Lay N. Am.. Inc. All Nat. Litig., 2013 WL 4647512, 2013 U.S. Dist.
LEXIS 123824, at *16 (E.D.N.Y. Aug. 29, 2013) (citing references omitted).

        Here, Stauffer is not marketing or selling actual lemons or a lemon product. Stauffer is
instead selling lemon flavored cookies. It is beyond dispute that Stauffer does not make any
representation on the front of the package that the cookies contain “no artificial flavor.” A
reasonable consumer with any level of interest or concern about the contents of Lemon Snaps


       It is also for this reason that no injunctive relief is available to Plaintiff.
2      Because of the strong flavor profile of a lemon, it would be unsurprising if a product
       could achieve a lemon flavor with a relatively modest amount of lemon oil or extract.
       Case 1:20-cv-02402-PGG-JLC Document 14 Filed 08/10/20 Page 4 of 5

The Honorable Paul G. Gardephe
August 10, 2020
Page -4-

knows where to look for such information. He or she can check the FDA-mandated ingredient
statement, which is present on the label in the lawful customary location and format. Federal
courts routinely dismiss false advertising claims at the pleading stage, where, as here, the context
reveals that the allegedly deceptive practice was fully disclosed. See, e.g., Clark v. Perfect Bar,
LLC, 2018 WL 7048788, 2018 U.S. Dist. LEXIS 219487 (N.D. Cal. Dec. 21, 2018) (rejecting
argument that a nutrition bars’ marketing and labeling misled consumers about its sugar content
where “the actual ingredients were fully disclosed.”).

         Plaintiffs negligent misrepresentation claim fails. Plaintiffs negligent
misrepresentation claim cannot get past square one. Plaintiff has not pled that Stauffer “owed
[him] a duty of care due to a special relationship” as required for a negligent misrepresentation
claim. Nelson v. MillerCoors, LLC, 246 F. Supp. 3d 666, 677 (E.D.N.Y. 2017) (internal citation
omitted) (dismissing complaint). He claims that Stauffer owed him a duty because it holds
“itself out as having special knowledge ... in the production, service and/or sale of the
product.” Compl. T[52. This conclusory allegation is insufficient. If it were, a special
relationship would necessarily always exist for purposes of misbranded food claims, which is not
the case. See, e.g., Segedie v. Main Celestial Grp., Inc., No. 14-CV-5029, 2015 WL 2168374,
2015 U.S. Dist. LEXIS 60739, at *36 (S.D.N.Y. May 7, 2015) (dismissing negligent
misrepresentation claim under New York law brought by purchasers of allegedly misbranded
food, body care and home care products because plaintiffs failed to plead any cognizable special
relationship with defendant manufacturer, stating defendant’s “obligation to label products
truthfully does not arise from any special relationship” and “[t]here is nothing approximating
privity between the parties”). Second, the economic loss doctrine, which restricts the remedy of
a plaintiff who has not suffered personal or property injury, bars the claim. Elkind v. Revlon
Consumer Prod. Corp., 2015 WL 2344134, 2015 U.S. Dist. LEXIS 63464, at *27 (E.D.N.Y.
May 14, 2015) (dismissing negligent misrepresentation claim).

        Plaintiffs claims for breach of warranty fail. Plaintiffs breach of warranty claim fails
to meet threshold requirements necessary to sustain such a claim. First, Plaintiff has not alleged,
as required, that he provided the requisite pre-suit notice under New York law. See Colella v.
Atkins Nutritionals, Inc., 348 F. Supp. 3d 120, 143 (E.D.N.Y. 2018) (“To successfully state a
claim for breach of warranty, a buyer must provide the seller with timely notice of an alleged
breach of warranty.”) (internal quotation marks and citing references omitted). Second, Plaintiff
does not allege that Lemon Snaps were unfit “for human consumption” as required for an
implied warranty claim. See Silva v. Smucker Nat. Foods, Inc., No. 14-CV-6154 (JG)(RML),
2015 WL 5360022, 2015 U.S. Dist. LEXIS 122186, at *28 (E.D.N.Y. Sep. 14, 2015) (“Where
the sale of a food or beverage is concerned, courts have ruled that the product need only be fit for
human consumption to be of merchantable quality.”) (citing reference omitted). Third, regarding
both express and implied warranties. Plaintiff does not allege the requisite privity. See Landtek
Group, Inc. v. N. Am. Specialty Flooring, Inc., 2016 WL 11264722, 2016 U.S. Dist. LEXIS
107945, at *117-18 (E.D.N.Y. Aug. 12, 2016) (“Pursuant to New York law, in order to sustain
an action based upon a breach of warranty theory, it is essential that privity be established.”).

        Further, Plaintiffs claim under the Magnuson Moss Warranty Act (“MMWA”) stands or
falls with his express and implied warranty claims under New York law. This is because the
       Case 1:20-cv-02402-PGG-JLC Document 14 Filed 08/10/20 Page 5 of 5

The Honorable Paul G. Gardephe
August 10, 2020
Page -5-

MMWA merely restricts the ability of sellers to disclaim warranties implied under state law; it is
not itself an independent cause of action. See Garcia v. Chrysler Grp. LLC, 127 F. Supp. 3d
212, 232 (S.D.N.Y. 2015). Because Plaintiffs breach of warranty claims fail, his claims under
the MMWA similarly fail.

        Plaintiff's fraud and unjust enrichment claims fail. Plaintiff also fails to meet the basic
pleading requirements for his unjust enrichment claim. He has not alleged facts that “give rise to
a strong inference of fraudulent intent.” See Davis v. Yeroushalmi, 985 F. Supp. 2d 349, 359
(E.D.N.Y. 2013) (emphasis in original). Additionally, an unjust enrichment claim “is not
available where it simply duplicates, or replaces, a conventional contract or tort claim.” Corsello
v. Verizon New York, Inc., 18 N.Y.3d 777, 790 (2012); see also Stoltz v. Fage Dairy Processing
Indus., S.A., No. 14-CV-3826,2015 WL 5579872, 2015 U.S. Dist. LEXIS 126880, at *80
(E.D.N.Y. Sep. 22, 2015) (noting that under New York law unjust enrichment is not a catchall
action to be used when others fail). Here, Plaintiffs unjust enrichment claim duplicates his
negligent misrepresentation and fraud claims.

        For all of these reasons, this Court’s dismissal of the Class Action Complaint is
appropriate and warranted. Stauffer is available to participate in a pre-motion conference at the
Court’s convenience to discuss the numerous grounds for dismissal as well as whether, and to
what extent, any further amendment would be futile. The motion would not be on consent of the
Parties. We note that, in accordance with Rule IV(A) of Your Honor’s Individual Rules of
Practice, this request serves to stay our deadline to answer or move with respect to the Class
Action Complaint.


                                                  lectfully submitted.



                                             Thomas G. Collins

cc:    Counsel of Record (via CM/ECF)
